Citation Nr: 1129500	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  08-09 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to an effective date for an award of service connection for delusional disorder, persecutory type, prior to June 21, 2004.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty from February 1975 to February 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted the Veteran's claim for service connection for a psychiatric disability, and assigned a 100 percent evaluation for it, effective June 21, 2004.  The Veteran has disagreed with the effective date of the award of service connection.  

In a statement dated August 2007, the Veteran stated he was "seeking (CUE) clear error on the initial claim date."  Since the Veteran has not alleged clear and unmistakable error in any specific prior Board or RO determination, the Board finds that such a claim has not been raised, and it will not be addressed in this decision.


FINDINGS OF FACT

1.  By rating decision dated February 2003, the RO held that new and material evidence had not been received, and the claim for service connection for a psychiatric disability remained denied.  The Veteran was notified of this determination, but did not perfect an appeal.

2.  The Veteran submitted a claim for service connection for a psychiatric disability on June 21, 2004.  Service connection was ultimately granted on the basis of receipt of new and material evidence in the form of a favorable medical opinion.  The effective date assigned was the date of the receipt of the claim to reopen.


CONCLUSION OF LAW

The criteria for an effective date for an award of service connection for delusional disorder, persecutory type, prior to June 21, 2004, have not been met.  38 U.S.C.A. § 5101 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400(b)(2), (q), (r) (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The Veteran has not been specifically provided a VCAA notice regarding his appeal of the effective date assigned for the grant of service connection for a psychiatric disability. The United States Court of Appeals for Veterans Claims (Court) has held, however, that failure to comply with the notice requirement of the VCAA is not prejudicial to the Veteran if, based on the facts alleged, no entitlement exists.  See Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  In addition, the Court has held that a Veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him a VCAA notice if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004) (per curium).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


	I.  Effective date 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA may be considered an informal claim.  38 C.F.R. § 3.155.

Except as otherwise provided, the effective date of an evaluation and award of service connection shall be the day following separation from active service or the date entitlement arose if the claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

The effective date for an award of service connection based on a reopened claim shall be the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q), (r).

The record discloses the Veteran submitted an initial claim for service connection for a psychiatric disability in October 1988.  The RO's denial of the claim was upheld by the Board in a December 1989 decision.  The Veteran appealed to the Court which, by decision dated October 1992, confirmed the denial of the claim.  Over the years, the Veteran has sought to reopen his claim for service connection for a psychiatric disability on many occasions.  Prior to the current claim, the RO, by rating action dated February 2003, concluded new and material evidence had not been received, and the Veteran's claim for service connection for a psychiatric disability remained denied.  The Veteran was notified of this determination and his right to appeal by a letter dated later that month.  Thus, the February 2003 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2002).

VA Form 21-526, Veteran's Application for Compensation or Pension was received on June 21, 2004.  It was noted the Veteran sought service connection for a psychiatric disability.  This claim was denied by the RO in February 2005.  The Veteran initiated an appeal of this determination.  During the course of his appeal, the RO scheduled a VA psychiatric examination.  Following this examination, the RO, in a June 2007 rating decision, granted service connection for a delusional disorder, persecutory type, and assigned a 100 percent evaluation for it, effective June 21, 2004.  

The regulations require that a claim must be filed and, in this case, following the RO's denial in February 2003, the next communication from the Veteran was received on June 21, 2004.  In the absence of a claim of clear and unmistakable error (CUE) in any of the previous determinations, there is no basis for an earlier effective date.  See 38 C.F.R. § 3.400(r).  The Board notes that a CUE claim has not been filed.  Thus, in the case, the law is dispositive of the claim, and it should be denied because of lack of legal entitlement.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The evidence establishes that following the most recent final decision by the RO, the Veteran sought to reopen his claim for service connection for a psychiatric disability on June 21, 2004.  Thus, this is the proper effective date for the award of service connection.  

In summary, pursuant to 38 C.F.R. § 3.400(b)(2)(i) and (r), the effective date for the grant of service connection for delusional disorder, persecutory type, cannot legally be earlier than June 21,2 2004.


ORDER

An effective date for an award of service connection for delusional disorder, persecutory type, prior to June 21, 2004, is denied.

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


